Citation Nr: 1812042	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-37 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1978 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Huntington, West Virginia, respectively.  During the course of the appeal, the claims file was transferred to the RO in Winston-Salem, North Carolina.

In March 2013 and February 2016, issue on appeal was remanded for additional evidentiary development, and it has been returned to the Board for appellate review.

In February 2018, the Veteran submitted a signed waiver of initial Agency of Original Jurisdiction review of any additional evidence associated with the record since the case was last adjudicated in the August 2017 Supplemental Statement of the Case.  As a result, the Board may proceed with the claim.


FINDINGS OF FACT

1.  The Veteran's combined schedular disability rating did not meet the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis from April 3, 2007 to October 3, 2016.

2.  The Veteran's service-connected disabilities did not render him unable to secure and follow substantially gainful employment at any time from April 3, 2007 to October 3, 2016.

3.  The Veteran's combined schedular disability rating meets the minimum percentage requirements in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis since October 4, 2016.

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment at any time since October 4, 2016.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.17, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is any present impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded.  38 C.F.R. § 4.16(a).  Age may not be considered as a factor in evaluating unemployability.  38 C.F.R. §§ 3.341, 4.19.  The Veteran's service-connected disabilities, employment history, education and vocational attainment, and all other factors bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In order to prevail on an extra-schedular basis, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether one can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Pursuant to the Veteran's request for non-employability compensation in an August 2008 statement, the issue of TDIU was denied in a July 2009 VA rating decision.  In March 2013, the Board determined that the issue of TDIU was part of the claim for a higher rating for chronic lumbar strain (filed on April 3, 2007).  Rice v. Shinseki, 22 Vet. App. 447 (2009).

From April 3, 2007 to October 3, 2016, the Veteran was service-connected for chronic lumbar strain at 40 percent disabling; sciatica of right hip and leg, left shoulder strain, left knee strain, and right knee strain, each at 10 percent disabling; and left ring finger injury, right foot hallux valgus and limitus, and left foot hallux valgus and limitus, each at 0 percent disabling.

Since October 4, 2016, the Veteran has been service-connected for major depressive disorder at 50 percent disabling; chronic lumbar strain at 40 percent disabling; sciatica of right hip and leg, left shoulder strain, left knee strain, and right knee strain, each at 10 percent disabling; and left ring finger injury, right foot hallux valgus and limitus, and left foot hallux valgus and limitus, each at 0 percent disabling.

The combined disability evaluation is 60 percent from April 3, 2007 to October 3, 2016 and 80 percent thereafter.  See 38 C.F.R. § 4.25.

Pursuant to 38 C.F.R. § 4.16(a) where one and two or more service-connected disabilities are present, the Board finds the Veteran did not meet the minimum percentage requirements for consideration of a TDIU on a schedular basis from April 3, 2007 to October 3, 2016 but met the minimum percentage requirements since October 4, 2016.  

As a result, the Board considers whether there is evidence to warrant assignment of a TDIU rating on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16(b), at any time from April 3, 2007 to October 3, 2016.  The Board also considers whether there is evidence to warrant assignment of a TDIU rating on a schedular basis, pursuant to 38 C.F.R. § 4.16(a), since October 4, 2016.

Consideration of a TDIU on an Extra-Schedular Basis from April 3, 2007 to October 3, 2016

The July 2008 VA examination report for feet, joints, and spine documented the Veteran is retired military and worked from 1998 to 2002 with a vending company.  The Veteran reported his feet and knees bothered him with long standing and walking on the job, his shoulder bothered him with overhead work, and his hip bothered him with long standing; nevertheless, he is not out of work because of his feet or knees.  On the other hand, the Veteran reported he quit his job in 2002 because of his back due to a lot of stooping, bending, and lifting that caused pain.

In an August 2008 statement, the Veteran reported his service-connected chronic lumbar strain will not allow him to work.

At the April 2009 VA examination for the spine, the Veteran reported previous employment as a vending machine stocker, unemployed for the past 5 to 10 years, and quit due to back pain.  The VA examiner noted the service-connected chronic lumbar strain has significant effects on usual occupation, specifically pain, and the Veteran is capable of sedentary work only with lifting less than 20 pounds. 

At the July 2011 VA examination for the spine, the Veteran's employment history included previous employment as a stocker and retirement in August 1998 due to eligibility by age or duration of work.  The VA examiner also noted "no effects" of the Veteran's lumbar disability on usual occupation and resulting work problems.

In a May 2013 VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), the Veteran documented the following employment: labor for a temporary agency from September 1998 to august 2002 for 35 hours per week and self-employment on vending machines since June 2006 for 7 hours per week.  He noted that his lumbar spine prevents him from securing or following any substantial gainful occupation.  This disability affected his full-time employment in 1998, became too disabled to work in 1998, last worked full time in 1998, his highest earned income in the past 12 months was $3,900, and has not tried to obtain employment since he became too disabled to work.  The Veteran noted his highest level of education is three years of college and does not have any other education or training before or after he became too disabled to work.

In a February 2015 VA Form 21-8940, the Veteran reported his lumbar strain prevents him from securing or following any substantial gainful occupation.  This disability affected his full-time employment in 2004, became too disabled to work in 2004, and last worked full time in 1998.  The Veteran noted his highest level of education is four years of high school and does not have any other education or training before or after he became too disabled to work.

In a February 2015 statement, the Veteran reported working maintenance and service on four drink vending machines and four snack vending machines for four hours each week.  He noted losing many hours of work in the past 12 months because of an inability to stand, lift, or sit for long periods of time due to his service-connected chronic lumbar strain.  He further reported his gross earnings for the past 12 months was $1,722.22.

In May 2015, a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) was obtained by the Veteran's last employer and associated with the record.  The employer reported the Veteran worked from March 2002 to July 2002 and employment ended because the assignment was over/lack of contact.

Following the September 2015 VA DBQ examination for back (thoracolumbar spine) conditions, the VA examiner noted the Veteran's lumbar disability impacts his ability to work, specifically limitations on prolonged standing, walking, lifting more than 25 pounds, and bending.

Pursuant to the February 2016 Board remand, the case was referred to the Director of Compensation and Pension Service for extraschedular consideration.  In a July 2017 opinion, the Director concluded the following:

[E]xtra-schedular entitlement to TDIU is not shown, due to lumbar strain, right sciatica, right and left knee strain[s], left shoulder, gout, left hallux valgus and left ring finger, nor was there any collective impact or that the rating schedule is shown to be inadequate.  Medical examinations revealed physical occupational activity to be difficult with no preclusion to any sedentary activity.  VA examiners indicated that the Veteran was capable of sedentary work.  Lumbar spine condition made lifting and carrying difficult, not impossible without frequent hospitalization.  The Veteran is not shown to be unemployable under any circumstances.  . . . Therefore, since no service-connected disabilities are identified individually or collectively, as the sole reason for the Veteran's unemployability . . . TDIU is not warranted on an extra-schedular basis.

Review of VA treatment records document the Veteran's unemployment status, as noted in September 2007, October 2008, October 2009, December 2010, and February 2012.

After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on an extra-schedular basis from April 3, 2007 to October 3, 2016.  As discussed above, the pertinent evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, were of sufficient severity to render him unable to secure and follow substantially gainful employment at any time during the appeal period.  Particularly, as noted above, a pervious employer's May 2015 VA Form 21-4192 indicated reasons (other than physical disabilities) for the Veteran's separation from employment.  While the Veteran reported in February 2015 to not being able to, in part, sit for long periods of time due to his service-connected chronic lumbar strain, medical opinions dated in April 2009, July 2011, September 2015, and February 2016 indicate the Veteran's service-connected disabilities do not preclude him from sedentary employment.

Consideration of a TDIU on a Schedular Basis since October 4, 2016

Pursuant to the Veteran's request for service connection for a mental health disorder in September 2017, the issue of entitlement to service connection for major depressive disorder was granted in an October 2017 VA rating decision, assigned at 50 percent effective from October 4, 2016.  In addition to the evidence discussed above regarding his other service-connected disabilities, the pertinent evidence discussed below addresses the Veteran's functional impairment of his newly service-connected psychiatric disability.

At a September 2017 private DBQ examination for mental disorders, the Veteran reported retirement in 1998 after 20 years if active service in the Army and unemployment since 2002 due to his disabilities.  While the Veteran did not specify which disabilities, he explained not being able to work for the past 15 years, overwhelmed with constant pain and limitations, and having to help his wife with her diabetes.  He also reported never being fired or suspended from a job and has some college education.  Following the evaluation, the examiner concluded the Veteran's major depressive disorder is best summarized as manifesting occupational and social impairment with reduced reliability and productivity.

At the October 2017 VA DBQ examination for mental disorders, the Veteran reported graduation from high school, worked as a security guard before entry to active service, retired in July 1998, then worked part-time stocking for a beverage company, and briefly as a bagger at a commissary.  He noted current unemployment and that he tried to find work at a concert venue a few years ago but declined the position because his knees and back would not permit him to stand for extended periods of time.  Following the evaluation, the VA examiner also concluded the Veteran's major depressive disorder is best summarized as manifesting occupational and social impairment with reduced reliability and productivity.

After a full review of the record, the Board finds that the evidence is against the claim for a TDIU on a schedular basis since October 4, 2016.  As discussed above, the pertinent evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, are of sufficient severity to render him unable to secure or follow substantially gainful employment at any time during this appeal period.  Particularly, as noted above, neither the Veteran nor September 2017 or October 2017 medical opinions indicate the Veteran's service-connected psychiatric disability precludes him from employment.  In fact, the Veteran cited physical limitations for why he is unemployed and recently turned down work.

With respect to each appeal period on appeal for TDIU, the Board acknowledges the Veteran's reported symptomatology of the service-connected disabilities, as well as the VA examiners' notations that his service-connected disabilities (particularly the chronic lumbar strain) impact his ability to work.  The evidence of record also demonstrates the Veteran has not engaged in full-time employment since separation from active service in 1998, and his highest level of education is 3 years of college.

Nevertheless, the service-connected disabilities, alone, are not of sufficient severity to suggest he is unable to obtain or retain substantially gainful employment.  With his educational background and work experience, the Veteran could obtain or retain substantially gainful employment, for example, as a customer service representative or a similar job that does not require more than light physical work and is sedentary.  The reported impact and symptomatology of his service-connected disabilities, particularly musculoskeletal disabilities, are already contemplated in the currently assigned disability ratings.  These difficulties alone do not establish that he is unable to obtain or maintain employment, but rather show that would have some level of impairment while working.


ORDER

Entitlement to a TDIU is denied.




_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


